                IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                           Greensboro Division
_________________________________
                                  )
GAYLA PRICE                       )
                                  )    Case No. 1:19-cv-960
           Plaintiff,             )
                                  )
   v.                             )    INDIVIDUAL AND
                                  )    COLLECTIVE ACTION
BH MEDIA NEWS & RECORD,           )    COMPLAINT
BH MEDIA GROUP, INC.,             )
BERKSHIRE HATHAWAY, INC.,         )
and KELLY YOUNG                   )
                                  )    JURY TRIAL DEMANDED
           Defendants.            )
_________________________________ )

       PLAINTIFF GAYLA PRICE, by and through her counsel, brings this action in her

individual capacity, and on behalf of all others similarly situated, corporate Defendants BH

MEDIA NEWS & RECORD, BH MEDIA GROUP, INC., BERKSHIRE HATHAWAY,

INC. (hereinafter “BH Defendants”) and individual Defendant KELLY YOUNG, stating

as follows:

                                 NATURE OF ACTION

       1.     Plaintiff Gayla Price (hereinafter “Plaintiff” or “Ms. Price”) was repeatedly

the victim of egregious sexual harassment—specifically, close-up, indecent exposure of a

male coworker’s genitalia—during her employment with the Greensboro News & Record.

       2.     The News & Record had been aware since 2014 that her harasser, Defendant

Kelly Young, was exposing himself to female employees at the News & Record offices.

Nothing was done, however, to address his obscene conduct or to protect Ms. Price, and




      Case 1:19-cv-00960-CCE-JEP Document 1 Filed 09/18/19 Page 1 of 36
other women at the News & Record, from Defendant Young’s repeated exhibition of his

bare penis. Defendant Young has since pled guilty to indecent exposure charges brought

by the Plaintiff and has been committed to treatment for sexually deviant behavior.

         3.       Ms. Price, a former employee of the News & Record, brings this action

against her former employer, its parent companies and her harasser, Kelly Young, to

redress issues of sexual harassment, race and sex discrimination, disparate pay, retaliation

and wrongful termination.

         4.       Ms. Price also brings this collective action on behalf of herself and other

similarly situated female advertising sales employees of BH Media Group, Inc. for

widespread and systemic discriminatory practices that have resulted in substantial pay

disparities for women sales associates at its 77 media properties nationwide.

         5.       Plaintiff brings claims pursuant to the protections against sexual harassment

and discrimination in employment provided by Title VII of the Civil Rights Act of 1964,

42 U.S.C. §§ 2000e, et seq. (hereinafter “Title VII”), the Equal Pay Act and North

Carolina’s Equal Employment Practices Act, N.C. Gen. Stat. Ann. §§ 143-422.1 to 143-

422.3.        Ms. Price seeks herein to remedy the sexual harassment, race and gender

discrimination and disparate pay that she suffered during her employment at the

Greensboro News & Record.

         6.       Additionally, Plaintiff brings claims pursuant to the protections against

employer retaliation provided by Title VII, 42 U.S.C. § 2000e-3(a), and North Carolina’s

Retaliatory Employment Discrimination Act, N.C. Gen. Stat. Ann. §§ 95-240 to 95-245.



                                                2



         Case 1:19-cv-00960-CCE-JEP Document 1 Filed 09/18/19 Page 2 of 36
Ms. Price seeks to remedy the retaliatory conduct by BH Defendants against her for lodging

complaints about the sexual harassment and discrimination that she experienced.

      7.     In addition, Plaintiff asserts claims under North Carolina law for wrongful

termination of employment for opposing or resisting criminal conduct, for intentional

infliction of emotional distress, and against Defendant Young for simple assault.

                                         PARTIES

      8.     Plaintiff Gayla Price is a black, female resident and citizen of Guilford

County, North Carolina. Ms. Price was employed by the Greensboro News & Record in

advertising sales positions from May 18, 2016 until she was wrongfully terminated by

constructive discharge on May 5, 2017.

      9.     Defendant BH Media News & Record is a North Carolina corporation with

its principal place of business in Greensboro, North Carolina. BH Media News & Record

(hereinafter, the “News & Record”) is the principal media source for Greensboro and the

surrounding region, and one of the most circulated newspapers in the state. The News &

Record employed Ms. Price from 2016 to 2017.

      10.    The News & Record is an “employer” within the meaning of 42 U.S.C.

§2000e(b). It is an industry affecting commerce and has had more than 15 employees in

each of twenty or more calendar weeks in the years during which Ms. Price was employed,

within the meaning of 42 U.S.C. §2000e(b).

      11.    Defendant BH Media Group, Inc. is a wholly-owned subsidiary of

Defendant Berkshire Hathaway, Inc., with its headquarters in Omaha, Nebraska.

Defendant BH Media Group, Inc. (hereinafter, “BH Media”) owns and operates 77

                                             3



      Case 1:19-cv-00960-CCE-JEP Document 1 Filed 09/18/19 Page 3 of 36
newspapers and other titles in ten states across the United States. BH Media’s holdings

include Defendant News & Record located in Greensboro, North Carolina, where Ms. Price

was employed. BH Media and its management had, at all relevant times, full knowledge

of the events, misconduct, actions and inactions described herein.

       12.    Defendant Berkshire Hathaway, Inc. is a publicly-traded, multinational

conglomerate holding company headquartered in Omaha, Nebraska. Defendant Berkshire

Hathaway (hereinafter “Berkshire Hathaway”) is the parent company of BH Media Group

and the News & Record. Upon information and belief, Defendant Berkshire Hathaway and

its management had, at all relevant times, full knowledge of the events, misconduct, actions

and inactions described herein.

       13.    Defendant Kelly Young is a male resident and citizen of the State of North

Carolina. Defendant Young was also employed by the News & Record and worked closely

with Plaintiff during her employment. He has been convicted of indecent exposure.

                                    JURISDICTION

       14.    At all times relevant to this action, Ms. Price was employed by BH

Defendants in this judicial district, namely in Guilford County, North Carolina.

       15.    This Court has original jurisdiction over this action pursuant to 28 U.S.C. §

1331 and § 1343 because this is a collective action based on discriminatory pay in violation

of the Equal Pay Act, 29 U.S.C. § 216(b), et seq. (Count I), and an individual action based

on sexual harassment in violation of Title VII, 42 U.S.C. § 2000e, et seq. (Count II), race

and sex discrimination in violation of Title VII, 42 U.S.C. § 2000e, et seq. (Count III),



                                             4



      Case 1:19-cv-00960-CCE-JEP Document 1 Filed 09/18/19 Page 4 of 36
employer retaliation in violation of Title VII, 42 U.S.C. § 2000e-3(a) (Count IV) and

constructive discharge in violation of Title VII, 42 U.S.C. § 2000e, et seq. (Count VI).

       16.     This Court has supplemental jurisdiction over Plaintiff’s statutory state law

claims for employer retaliation in violation of the North Carolina Retaliatory Employment

Discrimination Act, N.C. Gen. Stat. Ann. § 95-240, et seq (Count V), and Plaintiff’s state

common law claims for wrongful termination of employment in violation of North

Carolina Public Policy (Count VII), intentional infliction of emotional and mental distress

(Count VIII), and simple assault (Count IX).

                                           VENUE

       17.     The News & Record’s principal place of business is Greensboro, Guilford

County, North Carolina, which is within this judicial district.

       18.     Defendants News & Record, BH Media and Berkshire Hathaway all

regularly conduct affairs and business activities in this judicial district.

       19.     This judicial district is where Plaintiff and Defendant Kelly Young worked

for the News & Record, and where Plaintiff would have continued to work but for BH

Defendants’ unlawful employment practices.

       20.     Venue in this Court is proper pursuant to 28 U.S.C. § 1391(b) and 42 U.S.C.

§ 2000e-5(f)(3) because the unlawful conduct of which Plaintiff complains is alleged to

have been committed in this judicial district.

       21.     Venue in this Court is also proper pursuant to 31 U.S.C. § 3732(a) because

Defendants News & Record, BH Media and Berkshire Hathaway regularly conduct

business in this judicial district.

                                               5



      Case 1:19-cv-00960-CCE-JEP Document 1 Filed 09/18/19 Page 5 of 36
                               PROCEDURAL STATUS

       22.    Plaintiff filed a timely Charge of Discrimination with the EEOC against BH

Media News & Record in March 2017 (Charge No. 435-2017-00411). Her charge stated

that the News & Record was owned by BH Media and Berkshire Hathaway, and it

mentioned Defendant Young by name.

       23.    On June 27, 2019, at the request of Ms. Price, the EEOC issued to her a

Notice of Right to Sue.

                                          FACTS

       24.    Ms. Price was hired by the News & Record on May 18, 2016 in a sales

position as part of the newspaper’s Digital Team. Defendant Kelly Young was on the same

team and worked closely with Ms. Price.

       25.    Soon after Ms. Price was hired, she discovered that she was being

discriminated against on the basis of race. This was evident due to a pay disparity between

Ms. Price and a similarly situated white employee. The white employee was being paid

$5,000.00 more annually than Ms. Price, despite having very comparable duties and less

experience.

       26.    In July 2016, Ms. Price applied for and received one of two new Advertising

Key Account Executive positions in the newspaper’s advertising department. In this

position, Ms. Price’s duties included selling print and digital advertising space to

universities, banks, and entertainment venues, such as the Greensboro Coliseum and

basketball arenas.



                                            6



      Case 1:19-cv-00960-CCE-JEP Document 1 Filed 09/18/19 Page 6 of 36
          27.   Although she had received the promotion, the discrimination did not stop; in

fact, it became more severe with her new boss, Advertising Director Bill Buschmann, and

was based on her sex and race. Ms. Price’s new position, Advertising Key Account

Executive, was one of two identical new positions. The other position was given to Andy

Brehm, a white male with no advertising experience, in stark contrast to Ms. Price’s nine

years of advertising experience. Ms. Price was to handle advertising for universities,

banks, and entertainment/venues, while Mr. Brehm was to handle hospitals and local retail

stores.

          28.   Despite their clearly-defined responsibilities and clearly-assigned account

list, Mr. Buschmann regularly bypassed Ms. Price and gave university, bank, and venue

client accounts to her white male counterparts, Damon Crone and Andy Brehm. Although

these large accounts should have fallen under Ms. Price’s purview, her white male

colleagues were instead assigned to handle them. As a direct result of this discriminatory

process, Ms. Price was unable to enjoy the same opportunity to earn commissions similar

to those of her white male colleagues.

          29.   On August 23, 2016, Ms. Price sought the assistance of the local Human

Resources Representative, Aimee Caron, and documented the discrimination and pay

issues on the Berkshire Hathaway Ethics Hotline. A meeting was arranged to address the

problem directly with the Advertising Director, Mr. Buschmann and Gail Whiting, the

Regional Advertising Director on September 1, 2016.

          30.   During this meeting, Ms. Price received numerous, conflicting excuses. Ms.

Price specifically requested the same training and guidance offered to Mr. Brehm, but her

                                              7



      Case 1:19-cv-00960-CCE-JEP Document 1 Filed 09/18/19 Page 7 of 36
concerns, complaints and training requests to management were repeatedly dismissed. Ms.

Price’s effort to address the wage disparity and discrimination she had experienced was

met with resistance, and no resolution of the treatment was ever reached.

       31.     Soon after Ms. Price met with HR about her complaints, Mr. Buschmann

began to retaliate. He intentionally impeded and interfered with Ms. Price’s work. For

example, he withheld client contact information for Capital Bank and other information

from advertising representatives that Ms. Price needed to perform her duties. Around the

same time.     Mr. Buschmann began to make derogatory comments about minority

advertising clients—namely African-American clients at North Carolina A&T University

(a historically black college) and Guilford Technical Community College, and Hispanic

clients at Compare Foods. He never made these insulting comments about white clients.

Concerned, Ms. Price reported the statements to HR.

       32.     On or about September 30, 2016, Mr. Buschmann’s derogatory statements

of minority clients escalated to making a statement to Ms. Price and three white male

coworkers that “jokingly” suggested shooting Tarik Cohen, the black running back at the

time for the North Carolina A&T University football team: “I thought, the only way you

can stop him is take a gun a shoot him.” Ms. Price perceived Mr. Buschmann’s statement

to be intimidating and demeaning. Apparently, so did others, because the incident was

reported to HR at the time. Since Ms. Price was the only Black Advertising Representative

in the department, Mr. Buschmann mistakenly assumed Ms. Price had reported it, and

intensified his retaliation.



                                            8



      Case 1:19-cv-00960-CCE-JEP Document 1 Filed 09/18/19 Page 8 of 36
       33.    By early 2017, Ms. Price was routinely written up for being “aggressive,” a

vague critique and pejorative stereotype of African-American women. This was clearly

pretext for retaliation. Due to the severity and frequency of the retaliation Ms. Price

experienced, she grew afraid of reporting any issues to HR or management, including the

egregious and repeated sexual harassment soon inflicted by her coworker, Kelly Young.

       34.    It is apparent, however, that BH Defendants were already aware of Defendant

Young’s inappropriate and harassing conduct. Defendant Young had exposed his genitals

to at least one female News & Record employee, who reported that conduct, as early as

2014. Additional reports of his misconduct were made in 2016, with each female victim

describing multiple occurrences of close-range indecent exposure by Defendant Young,

prior to the incidents with Ms. Price.

       35.    Although HR had repeatedly been notified of Defendant Young’s sexual

harassment of female employees, nothing was done to address this outrageous sexual

harassment. Despite having perpetrated this egregious sexual misconduct at least ten

times, Defendant Young was not terminated, put on leave, or otherwise disciplined.

       36.    The News & Record’s inaction in addressing Defendant Young’s criminal

and serial deviant behavior in the workplace allowed him to continue harassing women for

years, including Ms. Price. Ms. Price’s first incident with Defendant Young happened

shortly after HR had refused to intervene in the earlier reports of misconduct to prevent

Defendant Young from preying on the female employees of the News & Record.

       37.    Just before Thanksgiving 2016, Ms. Price was seated at her desk and engaged

in her work. As Ms. Price’s back was towards the entrance of her cubicle, Defendant

                                            9



      Case 1:19-cv-00960-CCE-JEP Document 1 Filed 09/18/19 Page 9 of 36
Young walked up behind her chair holding a manila folder in front of his crotch. As Ms.

Price turned towards Defendant Young, he removed the folder, revealing his bare, semi-

erect penis. He had premeditatedly pulled his penis out of his pants and exposed it right in

front of Ms. Price’s face as he stood over her as she sat in her chair.

       38.    The incident came as a shock to Ms. Price, as she had never experienced any

problems working with Defendant Young in the months preceding the first incident. She

did not know what to do, but turned back around in her chair to make clear to Defendant

Young that this assault was unwelcome.

       39.    In response to Ms. Price turning away from Defendant Young, he moved

closer to her, bending forward to look over Ms. Price’s shoulder and view her computer

screen, while mumbling under the pretense of work-related small talk. Ms. Price, trapped

between Defendant Young's exposed penis and her desk, did not speak, but waited for

Defendant Young to leave. Once he finally did, Ms. Price immediately called her coworker,

Karen Lowe, and confided to her about what she had experienced.

       40.    A few days later, Defendant Young approached Ms. Price again at her desk

and repeated this well-practiced routine. He had removed his genitals from his pants and

hidden them behind a manila folder, when he walked up behind Ms. Price and, as she

turned, exposed himself to her. Defendant Young was standing within a foot of Ms. Price

when he did this. As Ms. Price turned back towards her desk, Defendant Young again

moved closer, bending forward over Ms. Price’s shoulder to view her computer screen.

Defendant Young again mumbled worked-related questions for several minutes while



                                             10



     Case 1:19-cv-00960-CCE-JEP Document 1 Filed 09/18/19 Page 10 of 36
trapping Ms. Price between his exposed penis and her desk. Ms. Price, afraid of being

touched, remained still and did not respond, and after several minutes, he left.

       41.    Extremely upset, Ms. Price again called coworker, Ms. Lowe, and confided

in her about the second incident. The continuing incidents had a tremendous impact on Ms.

Price, causing her severe anxiety, fear, and humiliation.

       42.    Even worse, she knew she had no recourse at the News & Record, BH Media

or Berkshire Hathaway. Defendant Young was well-respected, well-liked and a highly

skilled digital design employee. Defendant Young served as a “pray leader” in the office’s

weekly Noon Day Prayer Group, was captain of the company-sponsored kickball team,

had recently been awarded for his editorial design work, and solely undertook the corporate

digital initiative to overhaul and reformat the News & Record’s website, greensboro.com.

She was concerned that—given this and HR’s demonstrated indifference—she would not

be believed or be subjected to worsening harassment if she reported the incident. By this

time, however, BH Defendants were long-aware of Defendant Young’s pathological sexual

misconduct, which had been repeatedly perpetrated on female employees at the News &

Record.

       43.    Although she hoped the harassment would end once she returned from the

Thanksgiving holiday, it did not. On December 1, 2016, Defendant Young approached

Ms. Price once again, but this time from a different direction in the office. Ms. Price saw

Defendant Young approaching her desk and this time was not caught off guard. As

Defendant Young entered Ms. Price’s cubicle, he removed the manila folder to expose

himself and walked closer to Ms. Price in her seat. Ms. Price assertively told Defendant

                                             11



     Case 1:19-cv-00960-CCE-JEP Document 1 Filed 09/18/19 Page 11 of 36
Young “no” several times while he flashed his penis at her. Ms. Price’s voice grew louder

with each protest, eventually scaring Defendant Young back to his office. Once back in

his office, he sent Ms. Price an email saying he was “sorry about that.”

       44.    Over the next several months, Ms. Price regularly saw Defendant Young

walking around near her desk, near the Editorial Design Department and in the Classified

Department. On one occasion, she witnessed Defendant Young at the desk of another

female employee, holding a manila folder while bent over her shoulder as though viewing

her computer screen. Upon seeing this, Ms. Price grew extremely anxious and fearful that

he may approach her again and expose his genitals.

       45.    It was also during this time Ms. Price became concerned for her personal

safety. As Defendant Young had exhibited serious sex offender behavior, Ms. Price

became aware that the chaste persona he portrayed in the workplace was a facade. Ms.

Price discovered Defendant Young had been convicted of an Assault Inflicting Serious

Bodily Harm for breaking a man’s jaw, a violent physical act. She worked and lived in

constant fear, knowing Defendant Young’s predatorial sexual behavior and his past violent

behavior.

       46.    From January to March 2017, Ms. Price continued to experience

discrimination, discriminatory sales practices, and retaliation by Mr. Buschmann. On

March 9, 2017, Ms. Price emailed BH Media Corporate HR Manager, Vicki Broussard,

and filed a complaint against Mr. Buschmann on the Berkshire Hathaway Ethics Hotline

for “sales goal fixing,” continued favoritism towards her white male counterpart, and other

retaliatory conduct.

                                            12



     Case 1:19-cv-00960-CCE-JEP Document 1 Filed 09/18/19 Page 12 of 36
         47.   On March 28, 2017, BH Media internally announced a major layoff at the

News & Record property. Ms. Price learned that Defendant Young had been “laid off,”

but an opening for his position had been posted by his manager soon thereafter.

         48.   On March 31, 2017, Ms. Price filed her original charge with the EEOC

regarding the discrimination and retaliation she faced at the News & Record, and on the

same day, submitted a written complaint of the sexual harassment against Defendant

Young on the Berkshire Hathaway Ethics Hotline.

         49.   On April 1, 2017, Ms. Price filed a police report with the Greensboro City

Police Department in relation to Defendant Young’s sexual harassment incidents in the

workplace.

         50.   On April 7, 2017, Detective Ellsworth of the Greensboro Police Department

called Ms. Price to notify her that, during his investigation into the criminal charges against

Defendant Young, he discovered that another of Defendant Young’s victims had reported

a similar indecent exposure incident to the News & Record prior to the assaults on Ms.

Price.

         51.   All of this information increased Ms. Price’s anxiety and fear, and daily

apprehension being in her workplace. On April 17, 2017, Ms. Price’s physician wrote a

letter to the News & Record requesting that she work from home until May 3, 2017, when

she could get in to see a psychiatrist. The request was summarily denied.

         52.   On April 18, 2017, Danny Finnegan, publisher of the News & Record, sent

an email to all staff forewarning them of an article that would soon be published on the

News & Record website related to the arrest, indecent exposure charges and termination of

                                              13



     Case 1:19-cv-00960-CCE-JEP Document 1 Filed 09/18/19 Page 13 of 36
Defendant Young. Mr. Finnegan stated, “the police report states the alleged incident took

place on News & Record property” and continued by stating “we are publishing this

information out of our obligation to transparency.”

       53.    On April 20, 2017, Ms. Price met Mr. Finnegan, who informed her that they

had been aware of Defendant Young’s inappropriate and criminal behavior towards other

female employees since at least early November 2016. Ms. Price felt betrayed, shocked

and disgusted. The News & Record, BH Media and Berkshire Hathaway had long been

aware of Young’s behavior but took no proper measures to remedy the situation nor protect

its female employees from continued criminal, sexual harassment. Ms. Price had been

repeatedly assaulted in her own cubicle as a result.

       54.    Ms. Price informed Mr. Finnegan that, according to the police, at least three

separate victims had been subjected to indecent exposure crimes on the News & Record

property. When Ms. Price asked if the company knew of Defendant Young’s assault

conviction, Mr. Finnegan declined to answer. Ms. Price stated she was in constant fear for

her safety and had already experienced hostility from others in the workplace due to Mr.

Finnegan’s April 18th email. Ms. Price also addressed Mr. Buschmann’s continued

retaliatory conduct and discriminatory practices. She lastly raised concerns about HR

dismissing her request to temporarily work remotely, based on the foregoing emotional

difficulty of being physically present at work. Mr. Finnegan did nothing to assuage a single

one of these issues.

       55.    The retaliation continued and it became clear, given their response to

Defendant Young’s egregious harassment, that BH Defendants would not protect Ms. Price

                                             14



     Case 1:19-cv-00960-CCE-JEP Document 1 Filed 09/18/19 Page 14 of 36
in her workplace. The ongoing discrimination and retaliation she endured, paired with the

discovery that her employer had patently permitted ongoing, severe workplace sexual

harassment by harasser that had previously been convicted of a physical assault, created a

work environment that Ms. Price could no longer reasonably tolerate. On April 24, 2017,

Ms. Price provided management with her resignation letter. As she had no reasonable

option but to resign, Ms. Price was constructively discharged.

       56.    On May 3, 2017, Ms. Price was diagnosed by her psychiatrist with severe

anxiety, depression and post-traumatic stress disorder.

       57.    BH Defendants wholly failed to keep their employees safe from sexual

harassment.    Berkshire Hathaway —from the top all the way down to its media

properties—has a male-dominated corporate culture ingrained with sexual harassment,

dirty jokes and inappropriate commentary about females.

       58.    Indeed, Mr. Warren Buffett, the CEO of Berkshire Hathaway, has repeatedly

made public derogatory comments about women, even when describing his business. In a

letter to investors, he compared a bad business deal to an unattractive woman: “I’ve never

gone to bed with an ugly woman, but I’ve sure woke up with a few.”

       59.    In a 2017 interview with CNBC, Mr. Buffett explained his attempted

acquisition of a disinterested company with a wildly inappropriate statement regarding a

woman’s consent to sexual acts: “And if a lady says no, she means maybe. And if she says

maybe, she means yes. And if she says yes, she’s no lady.”

       60.    This mentality has trickled down to Berkshire Hathaway’s properties,

including the News & Record, where male employees feel they can prey on women with

                                            15



     Case 1:19-cv-00960-CCE-JEP Document 1 Filed 09/18/19 Page 15 of 36
impunity. Berkshire Hathaway’s top officials know about—and indeed fostered—this

misogynist culture and have done virtually nothing to stop it.         Indeed, the sexual

harassment policies at Defendant companies are purely paper tigers—purporting

intolerance of sexually inappropriate conduct in the workplace but baring no teeth or

genuine enforcement.

             COLLECTIVE ACTION ALLEGATIONS (EQUAL PAY ACT)

       61.     BH Media Group, Inc. has engaged in systemic gender discrimination against

its female sales employees at each of its media properties nationwide. BH Defendants and

their management have caused, contributed to, and perpetuated gender-based pay

disparities through their policies, practices and procedures, including but not limited to

their compensation schemes, assignment of advertising accounts and promotion practices.

       62.     BH Defendants have perpetuated a culture that marginalizes, demeans, and

undervalues women. They discriminated against women by allowing the predominantly

male management to overtly favor advertising salesmen in pay, subjecting advertising

saleswomen to differential treatment and disparate pay. Female advertising sales

employees at BH Media properties nationwide are subjected to sexist assignment of

accounts, increased scrutiny over their performance and contributions, and greater

difficulty obtaining promotions or pay raises. In so favoring men, sexism has permeated

the workplace and created pay differentials between advertising saleswomen and salesmen.

       63.     Ms. Price brings collective claims alleging violations of the EPA, as a

collective action pursuant to 20 U.S.C. § 216(b) on behalf of all members of the Collective

Action Class. The Collective Action Class consists of all female employees who are or

                                            16



     Case 1:19-cv-00960-CCE-JEP Document 1 Filed 09/18/19 Page 16 of 36
have been employed by BH Media Group, at any of its properties, in an advertising sales

position going back three years from the dates they join this action, plus any additional

tolling ordered by the Court.

          64.   Ms. Price seeks to represent all females who are or have been in advertising

sales positions at BH Media Group properties, and maintains that they were paid less than

male advertising sales employees for performing substantially equivalent work. The

systemic gender discrimination described in this Complaint has been, and is, continuing in

nature.

          65.   Counts for violation of the EPA may be brought and maintained as an “opt-

in” collective action pursuant to 29 U.S.C § 216(b) because Plaintiff’s claims are similar

to the claims of the Collective Action Class.

          66.   Ms. Price and the Collective Action Class are similarly situated under the

EPA because they (a) share common job positions and responsibilities and (b) are subject

to BH Defendants’ common compensation policies, practices, and procedures and

centralized decision-making that resulted in unequal pay based on sex. Because of these

common practices, Defendants failed to compensate female advertising sales employees at

a level commensurate with male advertising sales employees who perform substantially

equal work in equivalent job positions.




                                             17



     Case 1:19-cv-00960-CCE-JEP Document 1 Filed 09/18/19 Page 17 of 36
                                      COUNT I
                    VIOLATIONS OF THE EQUAL PAY ACT
                               29 U.S.C. § 216(b), et seq.
  (On Behalf of Plaintiff, in Her Individual and Representative Capacities, and the
      Collective Action Class Against Defendants BH Media News & Record,
              BH Media Group, Inc., and Berkshire Hathaway, Inc.)

       67.    Paragraphs 1 through 66 are realleged as though fully set forth herein.

       68.    This Count is brought on behalf of Plaintiff in her individual and

representative capacities and the Collective Action Plaintiffs described herein under the

Equal Pay Act pursuant to Section 16(b) of the Fair Labor Standards Act (“FLSA”), 29

U.S.C. § 216(b), which guarantees females equal pay for equal work.

       69.    BH Defendants have violated the Equal Pay Act by providing Ms. Price and

the Collective Action Class with a lower rate of pay than similarly situated male colleagues

on the basis of their gender, female, even though Plaintiff and the Collective Action Class

performed similar duties requiring the same skill, effort, and responsibility as their male

counterparts under similar working conditions.

       70.    Ms. Price and the Collective Action Class members were not compensated

equally to male employees who had substantially similar job classifications, functions,

titles, and/or duties. Additionally, Ms. Price and the Collective Action Class members

were held back to lesser pay levels than male employees who performed substantially equal

work, including those with substantially similar experience.

       71.    Ms. Price and the Collective Action Class were similarly situated with

respect to their male counterparts. For example, Andy Brehm and Ms. Price held the same




                                            18



     Case 1:19-cv-00960-CCE-JEP Document 1 Filed 09/18/19 Page 18 of 36
job title and performed the same duties, but Mr. Brehm, with no advertising sales

experience like Ms. Price, earned a higher salary.

       72.    Further, Plaintiff and the Collective Action Class were deprived of

commission on accounts that went to their male counterparts instead of them, due to

discriminatory practices in the assignment of advertising accounts. For example, Plaintiff’s

male counterparts, including Damon Crone and Mr. Brehm, were given advertising

accounts that should have gone to Ms. Price. These accounts, although they fell within her

purview, were denied to her due to her gender and her white male counterparts received

the commissions on such accounts instead of her.

       73.    Plaintiff and the Collective Action Class were also subjected to

discriminatory promotion and pay increase practices, which has further resulted in their

male counterparts receiving higher rates of pay despite doing the same work.

       74.    BH Defendants discriminated against Plaintiff and the Collective Action

Class by subjecting them to disparate, discriminatory pay in violation of the EPA. The

differential in pay between members of the Collective Action Class, including Ms. Price,

and their male counterparts was not due to any legitimate system of merit, quantity or

quality of production, or any factor other than sex. It was due to gender.

       75.    BH Defendants caused, attempted to cause, or contributed to the continuation

of pay discrimination based on gender, in violation of the EPA. The foregoing conduct

constitutes a willful violation of the EPA within the meaning of 29 U.S.C. § 255(a).

Because BH Defendants have willfully violated the EPA, a three-year statute of limitations

applies to such violations, pursuant to 29 U.S.C. § 255.

                                             19



     Case 1:19-cv-00960-CCE-JEP Document 1 Filed 09/18/19 Page 19 of 36
       76.    As a result, Plaintiff and the Collective Action Class have suffered and will

continue to suffer harm, including, but not limited to lost earnings, lost benefits and other

financial loss, as well as non-economic damages.

       77.    Plaintiff and the Collective Action Class are entitled to all legal and equitable

remedies available for violations of the EPA, including liquidated damages, interest, and

other compensation pursuant to 29 U.S.C. § 216(b). Attorneys’ fees should be awarded

under 29 U.S.C. §216(b).

                                     COUNT II
       SEXUAL HARASSMENT & HOSTILE WORK ENVIRONMENT
                           IN VIOLATION OF TITLE VII
                       42 U.S.C. § 2000e, et seq., as amended
 (On Behalf of Plaintiff in Her Individual Capacity Against Defendants BH Media
     News & Record, BH Media Group, Inc., and Berkshire Hathaway, Inc.)

       78.    Paragraphs 1 through 77 are realleged as though fully set forth herein.

       79.    BH Defendants engaged in unlawful employment practices prohibited by

Title VII by creating a sexually-hostile work environment based on sex and subjecting Ms.

Price to this environment during the course of her employment.

       80.    Management and supervisory employees had actual or constructive

knowledge of this sexually-hostile environment, yet failed to take proper action to remedy

the situation. As a result, BH Defendants denied Ms. Price her personal right to work in

an environment free of sexual harassment.

       81.    Specifically, as described herein, Ms. Price was repeatedly the victim of the

indecent exposure of a male coworker’s bare genitalia at close range while seated in her

own cubicle. Beginning in late November 2016, Defendant Young harassed and assaulted


                                             20



     Case 1:19-cv-00960-CCE-JEP Document 1 Filed 09/18/19 Page 20 of 36
Ms. Price on three separate occasions, due to BH Defendants’ disregard for their

employees’ safety.

       82.    Defendant Young repeatedly exposed his bare, semi-erect penis to Ms. Price,

and stood very close to her, with his genitalia out, for minutes at a time. She was trapped

between her desk and his penis, unable to move and with no place to escape. This conduct

terrified and embarrassed Ms. Price. In addition, Ms. Price lived in constant fear of another

unwanted encounter with and possible threat of physical harm by Defendant Young for

months.

       83.    BH Defendants had been aware of Defendant Young’s sexual misconduct

against other female employees for years but made no effort to adequately remedy it. At

most, Defendant Young was given a slap on the wrist—a simple verbal warning not to

engage in such behavior again. This disciplinary action is grossly disproportionate to the

severity of his offense.

       84.    As such, Defendant Young was emboldened, and his misconduct escalated.

This led directly to his harassment of Ms. Price, and create a sexually-hostile work

environment. This harassment and discrimination created a hostile and intolerable work

environment and constitutes a violation of Title VII of the Civil Rights Act of 1964, as

amended.

       85.    Defendants News & Record, BH Media Group and Berkshire Hathaway are

each liable for the actions of Defendant Young. By not responding to Defendant Young’s

ongoing, severe and known sexual harassment, these Defendants condoned, tolerated

and/or ratified his behavior. BH Defendants’ practices have been sufficiently severe or

                                             21



     Case 1:19-cv-00960-CCE-JEP Document 1 Filed 09/18/19 Page 21 of 36
pervasive to create an environment that is both subjectively and objectively hostile and

abusive.

       86.    As a result of BH Defendants’ unlawful conduct, Plaintiff has suffered and

will continue to suffer harm, including but not limited to lost earnings, lost benefits, lost

future employment opportunities, humiliation, embarrassment, reputational harm,

emotional and physical distress, mental anguish, and other economic damages and non-

economic damages.

       87.    Plaintiff is entitled to all legal and equitable remedies available for violations

of Title VII, including back pay, front pay, compensatory damages, punitive damages, and

other appropriate relief. Attorney’s fees should be awarded under 42 U.S.C. § 2000e-5(k).

                                    COUNT III
                   RACE AND GENDER DISCRIMINATION
                           IN VIOLATION OF TITLE VII
                       42 U.S.C. § 2000e, et seq., as amended
 (On Behalf of Plaintiff in Her Individual Capacity Against Defendants BH Media
     News & Record, BH Media Group, Inc., and Berkshire Hathaway, Inc.)

       88.    Paragraphs 1 through 87 are realleged as though fully set forth herein.

       89.    Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e-2, provides that:

                     (a)    It shall be an unlawful employment practice for an employer

                            (1)   to fail or refuse to hire or to discharge any individual, or
                     otherwise to discriminate against any individual with respect to his
                     compensation, terms, conditions, or privileges of employment,
                     because of such individual’s race, color, religion, sex, or national
                     origin; or

                            (2)    to limit, segregate, or classify his employees or
                     applicants for employment in any way which would deprive or tend
                     to deprive any individual of employment opportunities or otherwise


                                              22



     Case 1:19-cv-00960-CCE-JEP Document 1 Filed 09/18/19 Page 22 of 36
                     adversely affect his status as an employee, because of such
                     individual’s race, color, religion, sex, or national origin.

       90.    Defendants News & Record, BH Media Group and Berkshire Hathaway

engaged in unlawful employment practices prohibited by Title VII by discriminating

against Plaintiff on the basis of sex and race. BH Defendants treated Plaintiff differently

from and less preferably than similarly situated white employees and male employees, and

subjected her to discriminatory compensation policies, differential treatment, disparate

terms and conditions of employment, hostile work environments and/or other forms of

discrimination in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§

2000(e), et seq., as amended (“Title VII”).

       91.    Ms. Price was paid less than her white, male employees performing

substantially similar work. Mr. Brehm and Ms. Price held the same job title and performed

the same duties, but Mr. Brehm, having far less advertising experience than Ms. Price,

earned a higher salary. In addition, Mr. Buschmann referred to Mr. Crone and Mr. Brehm

client accounts that clearly fell under Ms. Price’s purview. This deprived Ms. Price the

opportunity to earn commission on those accounts, which Mr. Crone and Mr. Brehm earned

instead.

       92.    Further, Mr. Buschmann regularly favored white, male employees over Ms.

Price, providing them with superior terms and conditions of employment. Mr. Buschmann

also made racially derogatory remarks towards minorities—including African-

Americans—in the workplace.




                                              23



     Case 1:19-cv-00960-CCE-JEP Document 1 Filed 09/18/19 Page 23 of 36
       93.    BH Defendants’ conduct has been intentional, deliberate, willful, malicious,

reckless and conducted in callous disregard of the rights of the Plaintiff.

       94.    As a direct and proximate result of BH Defendants’ actions, Ms. Price has

suffered and continues to suffer economic losses and severe emotional distress. Such

injury includes pain, suffering, inconvenience, mental anguish, loss of enjoyment of life,

past and future loss of income and benefits of employment, lost career and business

opportunities and advancement, medical expenses, other past pecuniary losses, future

pecuniary losses and other nonpecuniary losses.

       95.    Due to the severity of BH Defendants’ knowingly wrongful conduct,

undertaken with malice and oppression, Ms. Price is entitled to punitive or exemplary

damages.

       96.    Defendants News & Record, BH Media Group and Berkshire Hathaway also

engaged in unlawful employment practices prohibited by Title VII by discriminating

against Plaintiff on the basis of sex and race when determining her wage.

       97.    As a result of BH Defendants’ unlawful conduct, Plaintiff has suffered and

will continue to suffer harm, including but not limited to lost earnings, lost benefits, lost

future employment opportunities, humiliation, embarrassment, reputational harm,

emotional and physical distress, mental anguish, and other economic damages and non-

economic damages.

       98.    Plaintiff is entitled to all legal and equitable remedies available for violations

of Title VII, including back pay, front pay, compensatory damages, punitive damages, and

other appropriate relief. Attorney’s fees should be awarded under 42 U.S.C. § 2000e-5(k).

                                              24



     Case 1:19-cv-00960-CCE-JEP Document 1 Filed 09/18/19 Page 24 of 36
                                    COUNT IV
                RETALIATION IN VIOLATION OF TITLE VII
                       42 U.S.C. § 2000e, et seq., as amended
 (On Behalf of Plaintiff in Her Individual Capacity Against Defendants BH Media
     News & Record, BH Media Group, Inc., and Berkshire Hathaway, Inc.)

       99.    Paragraphs 1 through 98 are realleged as though fully set forth herein.

       100.   Rather than remedy the pay disparity between Ms. Price and her white, male

colleagues, HR did nothing to resolve the issue. Mr. Buschmann then retaliated against Ms.

Price for complaining to HR and demanding equal pay.

       101.   In response to Ms. Price’s complaints of discrimination, Mr. Buschmann

escalated his discriminatory treatment of Ms. Price, passing off her accounts to Mr. Crone

and Mr. Brehm and routinely had her written up for being “mean” or “too aggressive.”

Ms. Price was singled out in retaliation for her complaints and requests to remedy the

discrimination she experienced.

       102.   As a direct and proximate result BH Defendants’ retaliation, Ms. Price has

suffered and continues to suffer loss of income and severe emotional distress. Such injury

includes pain, suffering, inconvenience, mental anguish, loss of enjoyment of life, past and

future loss of income and benefits of employment, lost career and business opportunities

and advancement, medical expenses, other past pecuniary losses, future pecuniary losses

and other nonpecuniary losses.

       103.   As a result of BH Defendants’ unlawful conduct, Plaintiff has suffered and

will continue to suffer harm, including but not limited to lost earnings, lost benefits, lost

future employment opportunities, humiliation, embarrassment, reputational harm,



                                             25



     Case 1:19-cv-00960-CCE-JEP Document 1 Filed 09/18/19 Page 25 of 36
emotional and physical distress, mental anguish, and other economic damages and non-

economic damages.

      104.   Plaintiff is entitled to all legal and equitable remedies available for violations

of Title VII, including back pay, front pay, compensatory damages, punitive damages, and

other appropriate relief. Attorney’s fees should be awarded under 42 U.S.C. § 2000e-5(k).

      105.   Due to the severity of BH Defendants’ knowingly wrongful conduct,

undertaken with malice and oppression, Ms. Price is entitled to punitive or exemplary

damages.

                                     COUNT V
       RETALIATION IN VIOLATION OF THE NORTH CAROLINA
         RETALIATORY EMPLOYMENT DISCRIMINATION ACT
                        N.C. Gen. Stat. Ann. § 95-240, et seq.
 (On Behalf of Plaintiff in Her Individual Capacity Against Defendants BH Media
     News & Record, BH Media Group, Inc., and Berkshire Hathaway, Inc.)

      106.   Paragraphs 1 through 105 are realleged as though fully set forth herein.

      107.   Ms. Price, in good faith, took action under North Carolina law to remedy the

pay disparity between herself and her white, male colleagues, and to address other

discrimination that she experienced based on her sex and race.

      108.   In response to Ms. Price’s complaints of discrimination, Ms. Price

experienced retaliation in the terms, conditions, privileges and/or benefits of her

employment, as described herein.

      109.    BH Defendants’ conduct constitutes a violation of North Carolina’s

Retaliatory Employment Discrimination Act. In addition, BH Defendants are vicariously

liable for the retaliatory actions of its employees, including Mr. Buschmann.


                                             26



     Case 1:19-cv-00960-CCE-JEP Document 1 Filed 09/18/19 Page 26 of 36
       110.   As a result of BH Defendants’ unlawful conduct, Plaintiff has suffered and

will continue to suffer harm, including but not limited to lost earnings, lost benefits, lost

future employment opportunities, humiliation, embarrassment, reputational harm,

emotional and physical distress, mental anguish, and other economic damages and non-

economic damages.

       111.   Plaintiff is entitled to all legal and equitable remedies available for violations

of REDA, including back pay, front pay, compensatory damages, punitive damages,

attorneys’ fees, costs and other appropriate relief.

       112.   Due to the severity of BH Defendants’ knowingly wrongful conduct,

undertaken with malice and oppression, Ms. Price is entitled to punitive or exemplary

damages.

                                    COUNT VI
           CONSTRUCTIVE DISCHARGE FROM EMPLOYMENT
                           IN VIOLATION OF TITLE VII
                       42 U.S.C. § 2000e, et seq., as amended
 (On Behalf of Plaintiff in Her Individual Capacity Against Defendants BH Media
     News & Record, BH Media Group, Inc., and Berkshire Hathaway, Inc.)

       113.   Paragraphs 1 through 112 are realleged as though fully set forth herein.

       114.   BH Defendants wrongfully terminated Ms. Price, vís a vís constructive

discharge, in retaliation for her complaints to HR, in retaliation for filing an EEOC charge

against and/or due to sex discrimination.

       115.   BH Defendants engaged in a continuous course of conduct that condoned the

sexual harassment perpetrated by Defendant Young. Management was aware of Defendant




                                              27



     Case 1:19-cv-00960-CCE-JEP Document 1 Filed 09/18/19 Page 27 of 36
Young’s previous and ongoing sexual misconduct at the News & Record offices against

News & Record employees but took no proper measures to address the issue.

       116.     In addition, BH Defendants and their agents retaliated against Plaintiff for

her complaints to HR and the Berkshire Hathaway Hotline, filing an EEOC complaint

against BH Media News & Record and lodging a criminal complaint against Mr. Young.

       117.     As a result, she was subjected to such unbearable work conditions— i.e.,

discrimination, retaliation, and sexual harassment—that she had no other option but to

resign. These conditions were deliberately made intolerable by BH Defendants, and their

agents, supervisors and employees.

       118.     The direct, proximate and foreseeable result of the intolerable working

conditions created and sustained by BH Defendants was that Plaintiff was forced to resign

from her position at the News & Record.

       119.     Due to BH Defendants’ unlawful conduct, Plaintiff has suffered and will

continue to suffer harm, including but not limited to lost earnings, lost benefits, lost future

employment opportunities, humiliation, embarrassment, reputational harm, emotional and

physical distress, mental anguish, and other economic damages and non-economic

damages.

       120.     Plaintiff is entitled to all legal and equitable remedies available under the

law, including back pay, front pay, compensatory damages, punitive damages, attorneys’

fees, costs and other appropriate relief. Attorney’s fees should be awarded under 42 U.S.C.

§ 2000e-5(k).



                                              28



     Case 1:19-cv-00960-CCE-JEP Document 1 Filed 09/18/19 Page 28 of 36
       121.   Due to the severity of BH Defendants’ knowingly wrongful conduct, which

has been intentional, deliberate, willful, malicious, reckless, and conducted in callous

disregard to the rights of Plaintiff, Ms. Price is entitled to punitive or exemplary damages.

                                     COUNT VII
                 WRONGFUL DISCHARGE IN VIOLATION OF
                     NORTH CAROLINA PUBLIC POLICY
  (On Behalf of Plaintiff in Her Individual Capacity Against Defendants BH Media
      News & Record, BH Media Group, Inc., and Berkshire Hathaway, Inc.)

       122.   Paragraphs 1 through 121 are realleged as though fully set forth herein.

       123.   The North Carolina Equal Employment Practices Act, N.C. Gen. Stat. Ann.

§ 143-422.2, provides that:

                     (a) It is the public policy of this State to protect and safeguard the right
                     and opportunity of all persons to seek, obtain and hold employment
                     without discrimination or abridgement on account of race, religion,
                     color, national origin, age, sex or handicap by employers which
                     regularly employ 15 or more employees.

                     (b) It is recognized that the practice of denying employment
                     opportunity and discriminating in the terms of employment foments
                     domestic strife and unrest, deprives the State of the fullest utilization
                     of its capacities for advancement and development, and substantially
                     and adversely affects the interests of employees, employers, and the
                     public in general.

       124.   Plaintiff was a female employee of Defendant News & Record, an employer

within the definition of N.C. Gen. Stat. Ann. § 143-422.2(a), owned and operated by

Defendants BH Media and Berkshire Hathaway.

       125.   BH Defendants subjected Plaintiff to a hostile work environment based on

her gender. Namely, Defendant Young repeatedly exposed his bare penis to her, within a

very short range. This conduct was unwanted, inappropriate, and sexual.


                                              29



     Case 1:19-cv-00960-CCE-JEP Document 1 Filed 09/18/19 Page 29 of 36
       126.   A reasonable person in Plaintiff’s situation would have considered the

conduct to be significant, and Plaintiff considered the conduct significant.

       127.   BH Defendants had been aware for years that Plaintiff’s co-worker,

Defendant Young, was exposing his genitals to female employees at the News & Record.

They did nothing to remedy the egregious misconduct and permitted him to continue

working there with no disciplinary action. Moreover, in the exercise of reasonable care,

BH Defendants should have known of Defendant Young’s conduct and failed to exercise

reasonable diligence to prevent such conduct.

       128.   BH Defendants lack a meaningful and responsive procedure for investigating

sexual harassment and discriminatory conduct, and for taking action to genuinely address

such conduct. BH Defendants further lack adequate policies and training around sexual

harassment designed to effectively prevent such harassment.

       129.   As a result of BH Defendants’ unlawful conduct, Plaintiff has suffered and

will continue to suffer harm, including but not limited to lost earnings, lost benefits, lost

future employment opportunities, humiliation, embarrassment, reputational harm,

emotional and physical distress, mental anguish, and other economic damages and non-

economic damages.

       130.   Plaintiff is entitled to all legal and equitable remedies available under North

Carolina law, including back pay, front pay, compensatory damages, punitive damages,

attorneys’ fees, costs and other appropriate relief.




                                              30



     Case 1:19-cv-00960-CCE-JEP Document 1 Filed 09/18/19 Page 30 of 36
                                     COUNT VIII
          INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
     (On Behalf of Plaintiff in Her Individual Capacity Against All Defendants)

       131.   Paragraphs 1 through 130 are realleged as though fully set forth herein.

       132.   The conduct, described supra, perpetrated by Defendant Young was

intentional or reckless in that it had the specific purpose of inflicting emotional distress on

Ms. Price. Defendant Young knew or should have known that severe emotional distress

would likely result from his intentional, reckless and assaultive conduct.

       133.   BH Defendants’ conduct through their agents and representatives, described

supra, was reckless in that it had the specific purpose of inflicting emotional distress on

Ms. Price. BH Defendants knew or should have known that severe emotional distress

would likely result. BH Defendants are responsible and liable for the intentional and

reckless conduct of its agents, including their employee Defendant Young, because he

committed these acts while in the course of his employment with BH Defendants.

       134.   Furthermore, BH Defendants gave their agents and employees implied

authority to engage in this conduct by permitting the continuation of a working

environment in which this type of activity was allowed to occur. BH Defendants also

ratified the conduct by refusing to take effective remedial action. Although they had actual

and constructive knowledge of the harassment Defendant Young was engaging in, no

action was taken to reprimand or discipline him by supervisors or management.

       135.   In addition, as a direct result of the treatment of Ms. Price by Defendants,

Ms. Price has suffered severe emotional distress.



                                              31



     Case 1:19-cv-00960-CCE-JEP Document 1 Filed 09/18/19 Page 31 of 36
      136.   Defendants’ conduct, as described supra, was outrageous and intolerable in

that it offends generally accepted standards of decency and morality.

      137.   This conduct by Defendants was actuated with malice, spite and ill will; was

willful and wanton; and evinced conscious disregard for the rights of Ms. Price.

      138.   As a direct and proximate result of Defendants’ conduct, Ms. Price has

suffered and continues to suffer severe emotional distress, including anxiety,

embarrassment, diminished self-confidence and self-worth, feelings of helplessness and

hopelessness, suffering, inconvenience, mental anguish, and loss of enjoyment of life, as

well as past and future loss of income and benefits of employment, lost career and business

opportunities and advancement, medical expenses, other past pecuniary losses, future

pecuniary losses and other nonpecuniary losses.

      139.   Ms. Price is entitled to recover all damages available under the law, including

compensatory, economic and punitive or exemplary damages.

                                     COUNT IX
                                     ASSAULT
(On Behalf of Plaintiff in Her Individual Capacity Against Defendant Kelly Young)

      140.   Paragraphs 1 through 139 are realleged as though fully set forth herein.

      141.   Kelly Young, on more than one occasion, came within a close proximity to

Ms. Price and knowingly and willingly exposed his bare genitals.

      142.   This terrified and embarrassed Ms. Price, causing her to fear for her safety.

      143.   Ms. Price lived in fear of another unwanted encounter with Defendant Young

every day she went to work.



                                            32



     Case 1:19-cv-00960-CCE-JEP Document 1 Filed 09/18/19 Page 32 of 36
       144.   As a direct and proximate result of Defendant Kelly Young’s misconduct,

Ms. Price has suffered and continues to suffer severe emotional distress, including anxiety,

embarrassment, diminished self-confidence and self-worth, feelings of helplessness and

hopelessness, suffering, inconvenience, mental anguish, and loss of enjoyment of life, as

well as medical expenses, other past pecuniary losses, future pecuniary losses and other

nonpecuniary losses.

       145.   Ms. Price is entitled to recover all damages available under the law, including

compensatory and economic damages. Due to the severity of Defendant Young’s sexual

misconduct and assaults on Ms. Price, Ms. Price is also entitled to punitive damages.

                                PRAYER FOR RELIEF

       WHEREFORE, Plaintiff GAYLA PRICE requests that this Court enter judgment in

her favor and against Defendants BH MEDIA NEWS & RECORD, BH MEDIA GROUP,

INC., BERKSHIRE HATHAWAY, INC. and KELLY YOUNG, and further:

       (a)    Certify the claims in Count I as a collective action under the EPA on behalf

of Plaintiff and the Collective Action Class; designate Plaintiff as representative of the

Collective Action Class; promptly issue notice pursuant to 29 U.S.C. § 216(b) to all

similarly situated members of the Collective Action, which (1) apprises them of the

pendency of this action and (2) permits them to assert timely EPA claims in this action by

filing individual Consent to Join forms pursuant to 29 U.S.C. § 216(b); and toll the statute

of limitations on the claims of all members of the Collective from the date the original

Complaint was filed until the Collective Action members are provided with reasonable



                                             33



     Case 1:19-cv-00960-CCE-JEP Document 1 Filed 09/18/19 Page 33 of 36
notice of the pendency of this action and a fair opportunity to exercise their right to opt in

as Collective Action Plaintiff;

       (b)    Declare and adjudge that the employment policies, practices, and/or

procedures of Defendants BH Media News & Record, BH Media, Inc. and Berkshire

Hathaway, Inc. challenged herein are illegal and in violation of the rights of Plaintiffs and

members of the EPA Collective Action Class;

       (c)    Issue an injunction against Defendants BH Media News & Record, BH

Media, Inc. and Berkshire Hathaway, Inc. and its partners, officers, trustees, owners,

employees, agents, attorneys, successors, assigns, representatives, and any and all persons

acting in concert with them from engaging in any conduct violating the rights of Plaintiffs,

and those similarly situated as secured by the Equal Pay Act, and order such injunctive

relief as will prevent Defendants from continuing their discriminatory practices and from

engaging in any further unlawful practices, policies, customs, usages, and gender

discrimination as set forth herein;

       (d)    Order Defendants to adjust the wage rates and benefits for members of the

Collective Action Class to the level that they would be enjoying but for the discriminatory

policies, practices, and/or procedures of Defendants BH Media News & Record, BH

Media, Inc. and Berkshire Hathaway, Inc.;

       (e)    Award back pay, front pay, lost benefits, and other damages for lost

compensation and job benefits suffered by Plaintiff and members of the Collective Action

Class, in an amount not less than $1,000,000;



                                             34



     Case 1:19-cv-00960-CCE-JEP Document 1 Filed 09/18/19 Page 34 of 36
       (f)    Award compensatory and liquidated damages to Plaintiff and members of

the Collective Action Class, in an amount not less than $1,000,000;

       (g)    Order Defendants BH Media News & Record, BH Media, Inc. and Berkshire

Hathaway, Inc. to make Plaintiffs and members of the Collective Action Class whole by

providing them with any other monetary and affirmative relief, including relief necessary

to compensate Plaintiffs for the harm incurred to their reputation and for emotional distress;

       (h)    Award Ms. Price compensatory damages to be determined by a jury, plus

demonstrated past and future pecuniary damages on each of the above-stated counts;

       (i)    Award Ms. Price punitive and exemplary damages, in an amount to be

determined by a jury, on each of the above-stated counts;

       (j)    Award Ms. Price appropriate front pay and back pay, including all lost

income and benefits of employment both past and future;

       (k)    Award litigation costs and expenses, including, but not limited to, reasonable

attorneys’ fees, to Plaintiff and members of the Collective Action Class;

       (l)    Award Plaintiff and members of the Collective Action Class all prejudgment

interest and post-judgment interest available under law;

       (m)    Order that this Court retain jurisdiction of this action until such time as the

Court is satisfied that BH Media News & Record, BH Media, Inc. and Berkshire

Hathaway, Inc. have remedied the practices complained of herein and such practices are

determined to be in full compliance with the law; and

       (n)    Award Plaintiff and members of the Collective Action Class such other and

further relief as may be appropriate.

                                             35



     Case 1:19-cv-00960-CCE-JEP Document 1 Filed 09/18/19 Page 35 of 36
                                     JURY DEMAND

         Plaintiff GAYLA PRICE, individually and on behalf of others similarly situated,

hereby demands a trial by jury with respect to each claim in this Complaint.


Dated:         September 18, 2019.

                                         Respectfully submitted,

                                         _/s/ _Catharine E. Edwards_______
                                         Catharine E. Edwards
                                         NC Bar No. 52705
                                         cedwards@edwardskirby.com
                                         EDWARDS KIRBY, LLP
                                         3201 Glenwood Ave., Suite 100
                                         Raleigh, NC 27612
                                         Telephone: (919) 780-5400
                                         Facsimile: (919) 800-3099

                                         Counsel for Plaintiff, Gayla Price




                                            36



     Case 1:19-cv-00960-CCE-JEP Document 1 Filed 09/18/19 Page 36 of 36
